IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 517
                                           :
REAPPOINTMENTS TO CRIMINAL                 : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                 : DOCKET




                                         ORDER

PER CURIAM
         AND NOW, this 2nd day of January, 2020, Aaron J. Marcus, Esquire, Philadelphia,

William R. Carroll, Esquire, Somerset County, and Michelle A. Henry, Esquire, Dauphin

County, are hereby reappointed as members of the Criminal Procedural Rules Committee

for a term of three years, commencing March 1, 2020.